Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00847-CV

                                IN THE INTEREST OF B.A.E.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00095
                           Honorable Dick Alcala, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to withdraw filed by
appellant’s attorney is GRANTED, and the trial court’s order is AFFIRMED. It is ORDERED
that no costs shall be assessed against appellant in relation to this appeal because he qualifies as
an indigent under TEX. R. APP. P. 20.

       SIGNED April 23, 2014.


                                                 _____________________________
                                                 Catherine Stone, Chief Justice